                                                    THr Ctw oF NEW Yonr
ZACHARY W. CARTER                                  LAw DnpnnrMENT                                            RICHTER, MARILYN
                                                       IOOCHURCH STREET                                            (212) 3s6-2083
Corporation Counsel
                                                       NEW YORK, NY IOOOT




                                                                            January 4,2019




         The Honorable Edgardo Ramos
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, N.Y. 10007

                             Re:   Christa   McAulffi Intermediate School PTO, Inc.   v.   Bill De Blasio,
                                   l8 cvl    1657 (ERXOTW)

          Your Honor:

                                                         Counsel and am one of the lawyers assigned to
                             I am an Assistant Corporation
          represent the Defendants in the above-subject case. I write to inform the Court that counsel for
          the parties are discussing a proposed briefing schedule for Plaintiffs' motion for a preliminary
          injunction and that we will submit a further letter on Monday, January 7, 2019, following a
          conference call among the lawyers for both sides.


                                                                            Sincerely yours,



                                                                            Marilyn
                                                                            Assistant Corporation Counsel


          cc          Counsel for Plaintiffs (via email and ECF)
